Name: Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection
 Type: Directive
 Subject Matter: European Union law;  chemistry;  marketing;  organisation of work and working conditions;  electronics and electrical engineering
 Date Published: 1979-02-20

 Avis juridique important|31979L0196Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection Official Journal L 043 , 20/02/1979 P. 0020 - 0022 Finnish special edition: Chapter 13 Volume 9 P. 0158 Greek special edition: Chapter 13 Volume 8 P. 0042 Swedish special edition: Chapter 13 Volume 9 P. 0158 Spanish special edition: Chapter 13 Volume 9 P. 0204 Portuguese special edition Chapter 13 Volume 9 P. 0204 ****( 1 ) OJ NO C 4 , 6 . 1 . 1978 , P . 2 . ( 2 ) OJ NO C 131 , 5 . 6 . 1978 , P . 84 . ( 3 ) OJ NO C 269 , 13 . 11 . 1978 , P . 45 . ( 4 ) OJ NO L 24 , 30 . 1 . 1976 , P . 45 . COUNCIL DIRECTIVE OF 6 FEBRUARY 1979 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES EMPLOYING CERTAIN TYPES OF PROTECTION ( 79/196/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS NATIONAL LEGISLATION IN FORCE TO ENSURE THE SAFETY OF ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES DIFFERS FROM ONE MEMBER STATE TO ANOTHER , THUS CONSTITUTING A BARRIER TO TRADE ; WHEREAS THESE LAWS SHOULD THEREFORE BE APPROXIMATED ; WHEREAS COUNCIL DIRECTIVE 76/117/EEC OF 18 DECEMBER 1975 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES ( 4 ) HAS IN PARTICULAR SET OUT THE INSPECTION PROCEDURES WHICH THIS EQUIPMENT MUST SATISFY IN ORDER TO BE IMPORTED , PUT ON THE MARKET AND USED FREELY AFTER UNDERGOING THE TESTS AND BEING PROVIDED WITH THE MARK AND MARKING PRESCRIBED ; WHEREAS ARTICLE 4 ( 4 ) OF DIRECTIVE 76/117/EEC PROVIDES THAT SPECIFIC DIRECTIVES SHALL SPECIFY THE HARMONIZED STANDARDS APPLICABLE IN ALL THE MEMBER STATES IN RESPECT OF THIS EQUIPMENT ; WHEREAS ARTICLE 5 OF DIRECTIVE 76/117/EEC PROVIDES THAT THE SPECIFIC DIRECTIVES SHALL EXPRESSLY INDICATE WHICH PROVISIONS MAY BE ADAPTED TO TECHNICAL PROGRESS IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 7 OF THAT DIRECTIVE ; WHEREAS THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 1 ) AND ARTICLE 9 ( 5 ) OF DIRECTIVE 76/117/EEC PROVIDE THAT COPIES OF THE CERTIFICATES OF CONFORMITY AND INSPECTION CERTIFICATES SHALL BE FORWARDED TO THE MEMBER STATES ONLY ; WHEREAS , IN ORDER TO ENSURE THE FREE MOVEMENT OF THIS EQUIPMENT , THE COMMISSION SHOULD BE ABLE TO PUBLISH EXTRACTS FROM THESE CERTIFICATES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ; WHEREAS IT IS THEREFORE NECESSARY THAT THE COMMISSION SHOULD ALSO RECEIVE SUCH COPIES ; WHEREAS ARTICLES 8 ( 2 ) AND 9 ( 6 ) OF DIRECTIVE 76/117/EEC PROVIDE FOR A PROCEDURE FOR WITHDRAWING THE CERTIFICATE ; WHEREAS THE MEMBER STATES , THE COMMISSION AND THE PARTY CONCERNED SHOULD BE INFORMED OF SUCH WITHDRAWAL AND THE REASONS THEREFOR , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THIS DIRECTIVE SHALL APPLY TO ELECTRICAL EQUIPMENT FOR USE IN A POTENTIALLY EXPLOSIVE ATMOSPHERE WHICH EMPLOYS ONE OR MORE OF THE FOLLOWING TYPES OF PROTECTION : - OIL IMMERSION ' O ' , - PRESSURIZED APPARATUS ' P ' - POWDER FILLING ' Q ' , - FLAMEPROOF ENCLOSURE ' D ' , - INCREASED SAFETY ' E ' , - INTRINSIC SAFETY ' I ' . ARTICLE 2 1 . MEMBER STATES MAY NOT , ON GROUNDS OF SAFETY REQUIREMENTS FOR THE DESIGN AND CONSTRUCTION OF ELECTRICAL EQUIPMENT , PROHIBIT THE SALE OR FREE MOVEMENT OR THE USE , FOR ITS PROPER PURPOSE , OF ELECTRICAL EQUIPMENT FOR USE IN A POTENTIALLY EXPLOSIVE ATMOSPHERE WHICH COMPLIES WITH THE PROVISIONS OF THIS DIRECTIVE AND OF DIRECTIVE 76/117/EEC , WITH REGARD TO THE SAFETY FEATURES COVERED BY THIS DIRECTIVE . 2 . WITH REGARD TO SAFETY FEATURES NOT COVERED IN THIS DIRECTIVE , NATIONAL PROVISIONS SHALL CONTINUE TO APPLY PROVIDING NO COMMUNITY PROVISIONS EXIST . ARTICLE 3 FOR THE PURPOSES OF THIS DIRECTIVE , HARMONIZED STANDARDS WITHIN THE MEANING OF ARTICLE 4 ( 4 ) OF DIRECTIVE 76/117/EEC SHALL MEAN THE STANDARDS LISTED IN ANNEX I HERETO . ARTICLE 4 1 . ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES SHALL BE SUBJECT TO THE PROCEDURES LAID DOWN IN ARTICLE 4 ( 1 ) OF DIRECTIVE 76/117/EEC . THE INFORMATION COMMUNICATED TO THE APPROVED BODIES IN THE CONTEXT OF THESE PROCEDURES SHALL BE TREATED AS CONFIDENTIAL . 2 . FOR THE PURPOSES OF THIS DIRECTIVE , THE DISTINCTIVE COMMUNITY MARK REFERRED TO IN ARTICLES 4 ( 1 ) AND 10 OF DIRECTIVE 76/117/EEC SHALL CONFORM TO ANNEX II ; THIS MARK SHALL BE AFFIXED TO EACH ITEM OF EQUIPMENT IN SUCH A WAY AS TO BE VISIBLE , LEGIBLE AND DURABLE . 3 . MEMBER STATES SHALL TAKE ALL NECESSARY MEASURES TO PROHIBIT THE USE ON EQUIPMENT COVERED BY THIS DIRECTIVE OF MARKINGS OR INSCRIPTIONS LIKELY TO BE CONFUSED WITH THE MARK SHOWN IN ANNEX II . ARTICLE 5 IN ACCORDANCE WITH ARTICLE 5 ( 1 ) OF DIRECTIVE 76/117/EEC , THE CONTENTS OF THE HARMONIZED STANDARDS REFERRED TO IN ANNEX I , AND ANNEX II , MAY BE AMENDED BY FOLLOWING THE PROCEDURE LAID DOWN IN ARTICLE 7 OF DIRECTIVE 76/117/EEC . ARTICLE 6 1 . WITHIN ONE MONTH OF THE DATE OF ISSUE OF THE CERTIFICATE OF CONFORMITY OR INSPECTION CERTIFICATE , A COPY OF THE CERTIFICATE CONCERNED SHALL BE FORWARDED TO THE COMMISSION , WHICH SHALL ALSO RECEIVE , ON REQUEST , COPIES OF THE FINAL TECHNICAL SPECIFICATIONS OF THE EQUIPMENT AND OF THE INSPECTION RECORDS OF THE TESTS OR INSPECTIONS WHICH THE EQUIPMENT HAS UNDERGONE . THIS INFORMATION SHALL BE TREATED AS CONFIDENTIAL . 2 . THE COMMISSION SHALL ENSURE THAT THE RELEVANT EXTRACTS FROM THESE CERTIFICATES ARE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 7 1 . IF , FOR THE REASONS PUT FORWARD IN ARTICLES 8 ( 2 ) AND 9 ( 6 ) OF DIRECTIVE 76/117/EEC , THE BODY WHICH HAS ISSUED THE CERTIFICATE OF CONFORMITY OR INSPECTION CERTIFICATE WITHDRAWS THE CERTIFICATE , IT SHALL INFORM THE OTHER MEMBER STATES AND THE COMMISSION THAT IT HAS DONE SO . THE GROUNDS FOR SUCH WITHDRAWAL SHALL BE GIVEN IN DETAIL . NOTICE OF THE WITHDRAWAL SHALL BE PUBLISHED IN ACCORDANCE WITH ARTICLE 6 ( 2 ). 2 . SUCH WITHDRAWALS , AND REFUSALS TO ISSUE A CERTIFICATE OF CONFORMITY OR INSPECTION CERTIFICATE , SHALL BE NOTIFIED FORTHWITH TO THE PARTY CONCERNED , WITH AN INDICATION OF THE REMEDIES AVAILABLE TO HIM UNDER THE LAWS IN FORCE IN THE MEMBER STATES AND OF THE TIME LIMITS FOR THE EXERCISE OF SUCH REMEDIES . ARTICLE 8 MEMBER STATES SHALL BRING INTO FORCE THE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . MEMBER STATES SHALL ENSURE THAT THE TEXTS OF THE PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET **** ANNEX I HARMONIZED STANDARDS THE HARMONIZED STANDARDS TO WHICH EQUIPMENT MUST CONFORM , DEPENDING ON THE SYSTEM OF PROTECTION , ARE THE EUROPEAN STANDARDS REFERRED TO IN THE TABLE BELOW . EUROPEAN STANDARDS ( DRAWN UP BY CENELEC , 2 , RUE DE BREDERODE , PO BOX 5 , 1000 BRUSSELS ) // // NUMBER // TITLE // EDITION // DATE // // EN 50 014 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : GENERAL RULES // 1 // MARCH 1977 // EN 50 015 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : OIL IMMERSION ' O ' // 1 // MARCH 1977 // EN 50 016 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : PRESSURIZED APPARATUS ' P ' // 1 // MARCH 1977 // EN 50 017 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : POWDER FILLING ' Q ' // 1 // MARCH 1977 // EN 50 018 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : FLAMEPROOF ENCLOSURE ' D ' // 1 // MARCH 1977 // EN 50 019 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : INCREASED SAFETY ' E ' // 1 // MARCH 1977 // EN 50 020 // ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : INTRINSIC SAFETY ' I ' // 1 // MARCH 1977 // ANNEX II DISTINCTIVE COMMUNITY MARK B Ã 0.4 A C Ã 0.25 A E MIN . Ã 0.03 A